           Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :

      v.                                  :      CRIMINAL NO. 3:19-174

TURHAN JESSAMY                            :        (JUDGE MANNION)

            Defendant                     :

                                 MEMORANDUM

       Pending before the court is the defendant Turhan Jessamy’s

(“Jessamy”) motion in limine to exclude or limit reference to his criminal

convictions, (Doc. 27), and a motion for proposed venire video, (Doc. 29).

For the reasons set forth below, the motion in limine will be GRANTED in

part and DENIED in part, and the motion for proposed venire video will be

DENIED.


 I.    BACKGROUND

       Jessamy is an inmate at the United States Penitentiary, Canaan, who

is currently serving a federal sentence following his entry of a guilty plea to

discharging a firearm in furtherance of a crime of violence—to wit, conspiracy

to commit robbery, in violation of 18 U.S.C. §§924(c)(1)(a)(iii) and 924(c)(2).

On June 4, 2019, he was indicted on one count of assault in violation of 18

U.S.C. §113(a)(3) (Count I), and one count of possession of contraband in
        Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 2 of 15




prison in violation of 18 U.S.C. §1791(a)(2). (Doc. 1). The charges stemmed

from a July 25, 2018 incident where corrections officers observed Jessamy

approach and strike another inmate in a slicing motion with an unidentified

object in his hand. Afterward, correction officers discovered a shank in the

area of the yard where the incident occurred. Jessamy admitted to assaulting

the victim but denied doing so with a weapon.

       On June 7, 2019, Jessamy entered a not guilty plea and, on January

13, 2020, he filed the present motions. The government filed its brief in

opposition on February 24, 2020, (Doc. 35), and Jessamy filed a reply brief

on March 3, 2020. (Doc. 36).


 II.   DISCUSSION

             a.    Motion in Limine

       “The purpose of a motion in limine is to allow the trial court to rule in

advance of trial on the admissibility and relevance of certain forecasted

evidence.” United States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa.

2017). On a motion in limine, evidence should only be excluded “when the

evidence is clearly inadmissible on all potential grounds.” Id. Evidentiary

rulings on motions in limine are subject to the trial judge’s discretion and are

therefore reviewed for an abuse of discretion. Abrams v. Lightolier, Inc., 50

F.3d 1204, 1213 (3d Cir. 1995); Bernardsville Bd. of Educ. v. J.H., 42 F.3d

                                      -2-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 3 of 15




149, 161 (3d Cir. 1994). “The Court is vested with broad inherent authority

to manage its cases, which carries with it the discretion and authority to rule

on motions in limine prior to trial.” Ridolfi v. State Farm Mutual Auto. Ins. Co.,

2017 WL 3198006, *2 (M.D.Pa. July 27, 2017). “Courts may exercise this

discretion in order to ensure that juries are not exposed to unfairly prejudicial,

confusing or irrelevant evidence.” Id.

       “A trial court considering a motion in limine may reserve judgment until

trial in order to place the motion in the appropriate factual context.” United

States v. Tartaglione, 228 F.Supp.3d 402, 406 (E.D.Pa. 2017). “Further, a

trial court’s ruling on a motion in limine is ‘subject to change when the case

unfolds, particularly if actual testimony differs from what was contained in the

movant’s proffer.’” Id. (quoting Luce v. United States, 469 U.S. 38, 41

(1984)).

      Jessamy’s motion is filed pursuant to, inter alia, Federal Rule of

Evidence 609, which governs the admissibility of a witness’s prior

convictions for impeachment purposes. Pursuant to Rule 609(a), for

purposes of attacking the character for truthfulness of a witness, evidence

that the witness has been convicted of a felony “shall be admitted, subject to

Rule 403 . . . if the court determines that the probative value of admitting this

evidence outweighs its prejudicial effect to the accused.” Fed.R.Evid.


                                      -3-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 4 of 15




609(a)(1). In analyzing conviction evidence, the court must engage in a

“genuine balancing” of probative value and prejudicial effect. Tabron v.

Grace, 898 F.Supp. 293, 297 (M.D.Pa.1995). Important considerations

include “the nature of the convictions, the time that has elapsed since

conviction, the importance of credibility to the underlying claim, and the

potential for prejudice from admitting the convictions.” Id. at 295.

      A conviction over ten years old (measured from the date of conviction

or release from confinement for the conviction, whichever is later), is

generally not admissible “unless the court determines, in the interests of

justice, that the probative value of the conviction supported by specific facts

and circumstances substantial outweighs its prejudicial effect.” Fed.R.Evid.

609(b). Thus, convictions over ten years old are only to be admitted in

exceptional circumstances and the Rule 403 balancing is reversed. Whereas

under Rule 403 unfair prejudice must substantially outweigh the evidence’s

probative value, for convictions over ten years old, the probative value of the

conviction must substantially outweigh the prejudicial effect.

      Jessamy is presently serving a federal sentence for his conviction

under 18 U.S.C. §§924(c)(1)(A)(iii) and 924(c)(2), in relation to discharging

a firearm in furtherance of a robbery. He was previously convicted of reckless

endangerment in 2011, for which he completed his prison sentence in 2018.


                                     -4-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 5 of 15




Both of these convictions arose from the same incident, but the former

charge was prosecuted in federal court and the latter was prosecuted in state

court. Jessamy’s criminal history additionally consists of convictions for

obstruction of government administration and assault in the second degree

in 2008, and criminal trespass, criminal mischief, and assault in the third

degree in 2007.

      The government has represented that it does not, at present, intend to

introduce evidence of Jessamy’s convictions from 2007 and 2008.

Accordingly, the court will limit its analysis to only the two most recent

convictions. In the event the government later provides notice that it intends

to introduce the 2007 and 2008 convictions, the court will revisit the issue of

their admissibility at that time.

      With respect to his discharging a firearm conviction, Jessamy argues

that, because it was based upon a statute that has since been held

unconstitutional, it cannot be used for impeachment purposes. Jessamy

cites United States v. Davis, 139 S.Ct. 2319 (2019), wherein the Supreme

Court’s held in that 18 U.S.C. §924(c)(3)(B), the residual clause of the Armed

Career Criminal Act, was unconstitutionally vague and that conspiracy to

commit Hobbs Act robbery was not a crime of violence. Jessamy argues that,

because he was convicted under 18 U.S.C. §§924(c)(1)(A)(iii) and


                                     -5-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 6 of 15




§924(c)(2) “in relation to a crime of violence,” and because, under Davis,

conspiracy to commit Hobbs Act robbery is no longer a “crime of violence,”

his conviction may be vacated and thus should not be used for purposes of

impeachment. Relatedly, he argues that the use of this offense, as well as

his reckless endangerment conviction, are inappropriate for purposes of

impeachment under Rule 609, since all relevant factors the court must

consider weigh against admission.

      “Rule 609 permits evidence of a prior felony conviction to be offered to

impeach a testifying witness. However, when the testifying witness is also

the defendant in a criminal trial, the prior conviction is admitted only ‘if the

probative value of the evidence outweighs its prejudicial effect to that

defendant.’” United States v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014)

(quoting Fed.R.Evid. 609(a)(1)(B)). The Third Circuit has held that this Rule

“reflects a heightened balancing test” with a “predisposition toward

exclusion” and, that “[a]n exception [to exclusion of the evidence] is made

only where the prosecution shows that the evidence makes a tangible

contribution to the evaluation of credibility and that the usual high risk of

unfair prejudice is not present.” Id. (internal quotation marks omitted). “When

offering a prior conviction to impeach a testifying defendant, the government




                                     -6-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 7 of 15




bears the burden of satisfying the heightened balancing test set out in Rule

609(a)(1)(B).” Id. at 289.

      The Third Circuit has “recognized four factors that should be

considered when weighing the probative value against the prejudicial effect

under this heightened test.” Id. at 286. The four factors are: “(1) the kind of

crime involved; (2) when the conviction occurred; (3) the importance of the

[defendant’s] testimony to the case; [and] (4) the importance of the credibility

of the defendant.” Id. (internal quotation marks omitted).

      Initially, the court rejects Jessamy’s argument that evidence of his

discharging a firearm conviction should be excluded on the basis that there

is a potential for it to be vacated. If “the pendency of an appeal does not

preclude the use of a prior conviction for impeachment purposes,” then

certainly the fact that there is some possibility that an otherwise final

conviction may overturned likewise does not constitute a basis to exclude it.

United States v. Kermidas, 332 F.Supp. 1312, 1317 (M.D.Pa.1971); see also

Fed.R.Evid.609(e) (“A conviction that satisfies this rule is admissible even if

an appeal is pending.”). In the event that this conviction is vacated prior to

trial, Jessamy is certainly entitled to renew his objection.

      With regard to whether Jessamy’s convictions meet the Bedford

factors, the court will address each in turn. As to the first factor, the kind of


                                      -7-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 8 of 15




crime, “courts consider both the impeachment value of the prior conviction

as well as its similarity to the charged crime.” Caldwell, 760 F.3d at 286. “The

impeachment value relates to how probative the prior conviction is to the

witness’s character for truthfulness.” Id. “With respect to the similarity of the

crime to the offense charged, the balance tilts further toward exclusion as

the offered impeachment evidence becomes more similar to the crime for

which the defendant is being tried.” Id.

      Jessamy argues that his discharge of a firearm conviction should not

be admitted because, like his present charges, it involves a crime of violence

and use of a weapon, which may cause a jury to unfairly conclude that he

has again engaged in the violent use of a weapon. Conversely, the

government observes that Jessamy admitted to discharging a weapon in

furtherance of a robbery and, because the underlying crime of robbery is

“essentially theft coupled with force,” it reflects directly upon Jessamy’s

honesty and integrity.

      The court agrees with the government. “Crimes such as robbery and

larceny have been found to reflect dishonesty on the part of the witness and

are thus considered to be more probative of truthfulness [than other crimes].”

United States v. Smith, No. 04-680, 2006 WL 618843, at *2 (E.D.Pa. Mar.

14, 2006); see also United States v. Carey, No. 3-CR-18-037, 2019 WL


                                      -8-
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 9 of 15




6492566, at *3 (M.D.Pa. Dec. 3, 2019). Moreover, the court does not find

that Jessamy’s current charges of possession of a shank in prison and

assault are the same as, or substantially similar to, discharging a weapon in

furtherance of a robbery such that to admit evidence of the conviction would

risk prejudicing the jury.

      With respect to the reckless endangerment charge, Jessamy argues

that, because it is related to the firearms offense, admitting it would unfairly

prejudice him by giving the appearance that he had multiple convictions,

instead of reflecting the fact that “he was merely punished twice for the same

behavior—albeit by a different sovereign.” (Doc. 28, at 6-7). In response, the

government argues that this conviction should come in because it stemmed

from the same dishonest conduct as the discharging a firearm offense. As to

relatedness of the convictions, it argues that any risk of confusion can be

eliminated by both counsel during direct and cross examination and a

curative instruction by the court, if necessary.

      The court finds that the first factor weighs against the admissibility of

this offense. The mere fact that the conviction is related to another conviction

that does bear on Jessamy’s character for truthfulness, does not mean that

this offense does as well. Further, the government has not provided any

authority which would indicate that a reckless endangerment charge implies


                                     -9-
      Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 10 of 15




dishonesty. See Caldwell, 760 F.3d at 286 (“Crimes of violence generally

have lower probative value in weighing credibility.”).

      The second factor, the age of the prior convictions and/or the date of

his release from confinement, weighs in favor of admissibility for both, since

they occurred within the past ten years. Jessamy completed his sentence for

the 2011 reckless endangerment conviction in 2018, and he is still presently

serving his sentence for the discharging a firearm conviction.

      The third factor “inquires into the importance of the defendant’s

testimony to his defense at trial.” Caldwell, 760 F.3d at 287. “If it is apparent

to the trial court that the accused must testify to refute strong prosecution

evidence, then the court should consider whether, by permitting conviction

impeachment, the court in effect prevents the accused from testifying.” Id.

However, “[if] the defense can establish the subject matter of the defendant’s

testimony by other means, the defendant’s testimony is less necessary, so

a prior conviction is more likely to be admitted.” Id. at 288.

      Here, the court finds that this factor weighs against admissibility, since

Jessamy’s testimony will be important in refuting the government’s strong

documentary and physical evidence, which includes video of the incident,

photographs of the victim’s injuries, the weapon involved, and testimony of

witnesses.


                                     - 10 -
       Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 11 of 15




      Finally, the fourth factor considers the significance of the defendant’s

credibility to the case. “When the defendant’s credibility is a central issue,

this weighs in favor of admitting a prior conviction.” Id. at 288 . “Where a case

is reduced to a swearing contest between witnesses, the probative value of

conviction is increased.” Id. Here, as the government observes, if Jessamy

elects to testify at trial “the jury will be asked to choose between [his] version

of events and the version provided by the government’s witnesses.” (Doc.

35, at 17). In light of the choice the jury will have to make regarding credibility,

Jessamy’s convictions are particularly relevant. See Caldwell, 760 F.3d at

288 (“[W]here a case is reduced to a swearing contest between witnesses,

the probative value of a conviction is increased.”). Therefore, the court finds

that the fourth factor weighs in favor of admissibility for both convictions.

      In reviewing these factors then, the court finds that the majority weigh

in favor of admissibility for the discharging a firearm conviction, but against

the admissibility of the reckless endangerment conviction. Thus, the

government has met its burden of showing that the probative value of the

discharging a firearm conviction outweighs its potential prejudicial effect

under Rule 609(a)(1)(B), but it has not done so with the reckless

endangerment conviction. The use of the former conviction by the

government, however, will be limited to its cross-examination of Jessamy


                                       - 11 -
      Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 12 of 15




and the risk of prejudice to Jessamy will be further mitigated by a limiting

instruction directing the jury to consider it solely for purposes of

impeachment.

      Accordingly, in light of the foregoing, Jessamy’s motion in limine, (Doc.

27), is DENIED in part with respect to the discharging a firearm conviction

and GRANTED in part with respect to the reckless endangerment

conviction.


         b. Motion for Proposed Venire Video

      In this motion, Jessamy asks the court to show a particular jury

instruction video to prospective jurors in this case. The “venire video” is an

approximately eleven-minute-long video created by a committee of judges

and attorneys within the United States District Court for the Western District

of Washington for the purpose of “highlighting and combating the problems

presented by unconscious bias.” Unconscious Bias Juror Video, UNITED

STATES DISTRICT COURT WESTERN DISTRICT         OF   WASHINGTON, https://www.

wawd.uscourts.gov/jury/unconscious-bias (last visited May 12, 2020).

      Jessamy contends that this video is necessary because the juror

orientation video used in the Middle District of Pennsylvania does not instruct

potential jurors about “the role of unconscious bias.” (Doc. 30, at 2). Jessamy

asserts that “[s]tudies have generally shown that jurors tend to show bias
                                    - 12 -
      Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 13 of 15




against defendants who belong to another race,” and in light of the fact that

both he and the victim in this case are African American, the video is

necessary to combat this bias. Jessamy notes that other district courts

outside the Western District of Washington have also elected to show this

video at the defendant’s request. See United States v. Lawrence, No. 1:18-

cr-527 (E.D.N.Y. Nov. 6, 2019) (electing to show the video and noting that it

has also been used in the Northern District of California).

      The government, by contrast, argues that the very purpose of voir dire

is to get to the root of unacknowledged biases in prospective jurors. It asserts

that, in light of the fact that Jessamy’s race is irrelevant to this case, it is

“presumptuous to insist on a video that lectures jurors to remember not to be

discriminatory.” (Doc. 35, at 8). The government argues that the entire jury

trial system is designed to account for unconscious bias via instructions that

demand impartiality and by drawing on the collective decision-making ability

of twelve members of the community with a variety of backgrounds, beliefs,

and personalities. Moreover, the government contends that warning jurors

about potential bias is already sufficiently covered in the Third Circuit’s model

instructions, which explicitly direct jurors not to consider any person’s race,

color, religion, or national ancestry, nor to allow themselves to be influenced

by sympathy, prejudice, fear, or public opinion. With respect to the video


                                     - 13 -
      Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 14 of 15




itself, the government argues that it is problematic in that it “points to

everyday human behavior, labels its biased with the emotional implications

of bigotry, and then provides no reliable solution for any juror to feel confident

in [his or her] ability to fairly judge the facts of a case or the credibility of a

witness.” (Doc. 35, at 12).

      The court agrees with the government that the proposed venire video

is inappropriate in this case. While there is undoubtedly value in making

jurors aware of unconscious bias, to do so through the proposed video

seems more likely to cause jurors to focus heavily on a single aspect of their

duty as jurors at the expense of others that are equally as important. This is

particularly so here where, as Jessamy himself acknowledges, “[r]ace is not

likely to be a central concept in [his] case.” (Doc. 30, at 3). The court notes,

however, that the Western District of Washington’s website also provides

model jury instructions on implicit bias.1 The court may elect to include some

of these instructions in its final jury charge, since providing this type of

instruction amongst the others during the recitation of the final charge would

not raise the same concerns about unduly emphasizing one instruction over

the others, as does the video.



      1
         https://www.wawd.uscourts.gov/sites/wawd/files/CriminalJuryInstru
ctions-ImplicitBias.pdf.

                                      - 14 -
            Case 3:19-cr-00174-MEM Document 37 Filed 06/01/20 Page 15 of 15




        Finally, as with all jury trials before this court, both parties will have the

opportunity to provide the court with proposed voir dire questions, and to

pose questions to potential jurors during voir dire. During this questioning,

defense counsel is entitled to focus some of those questions on unconscious

bias, if he deems it necessary, and to use cause or preemptory challenges

in response to any bias that emerges through the voir dire questioning.

        Accordingly, Jessamy’s motion for proposed venire video is DENIED.



III.    CONCLUSION

        For the reasons set forth above, Jessamy’s motion in limine, (Doc. 27),

is GRANTED in part and DENIED in part, and his motion for proposed

venire video, (Doc. 29), is DENIED. An appropriate order will issue.



                                             s/ Malachy   E. Mannion
                                             MALACHY E. MANNION             United
                                             States District Judge

DATE: June 1, 2020
19-174-01




                                        - 15 -
